Exhibit 10.1

STOCK PURCHASE AGREEMENT

Stock Purchase Agreement dated as of March 9, 2016 (this “Agreement”), by and
among Nuance Communications, Inc. (“NUAN”), and each of the entities listed on
Schedule A hereto (collectively, the “Icahn Group”, and individually a “member”
of the Icahn Group). The parties hereby agree as follows:

 

1. Simultaneously with the execution and delivery of this Agreement, NUAN
irrevocably purchases from the Icahn Group and the Icahn Group irrevocably sells
to NUAN (subject to receipt of the payment provided herein) 26,315,790 shares of
common stock, $0.001 par value (such shares being sold hereunder, the “Shares”),
of NUAN free and clear of all Encumbrances at $19.00 per Share for aggregate
consideration of $500,000,010.00, comprised of: (x) $375,000,008 in cash; and
(y) a $125,000,002 promissory note in the form attached hereto as Schedule C
(the “Note”). Such Shares shall be allocated among the individual Icahn Group
sellers in accordance with Schedule A. NUAN and the Icahn Group shall use
reasonable best efforts to cause such transaction to settle no later than
March 15, 2016, and in no event shall the transaction settle after March 22,
2016 (the “Settlement Date”). The Icahn Group shall deliver such Shares as
directed by NUAN (via DTC book entry transfer) immediately following
confirmation of receipt of a wire transfer, to the account(s) set forth on
Schedule B hereto, of the aggregate cash portion of the purchase price set forth
above. The cash and Note consideration will be delivered at settlement.

 

2. Each party shall execute such other documents and take such other actions as
are reasonably requested by another party hereto to carry out the provisions
hereof and the transactions contemplated hereby. Each party acknowledges that
the other parties are obligated to disclose and file a copy of this Agreement
pursuant to U.S. securities laws and agrees that nothing in this Agreement shall
restrict the parties’ ability to make such disclosures or filings. All fees and
expenses incurred by each party hereto in connection with the matters
contemplated by this Agreement shall be borne by the party incurring such fee or
expense. Each member of the Icahn Group shall provide to NUAN an appropriate and
complete Internal Revenue Service Form W-9 or W-8 prior to the Settlement Date.

 

3. Each party is a sophisticated investor and has conducted its own
investigation with respect to the Shares, acknowledges that the other parties
may be in possession of material, nonpublic information regarding NUAN and
agrees that no other party shall have any obligation to disclose such
information to such party.

 

4. Representations and Warranties of the Icahn Group. Each member of the Icahn
Group, jointly and severally, hereby represents and warrants to NUAN that:

 

  (a) Each member of the Icahn Group has the full right, power and authority to
enter into and perform its respective obligations under this Agreement. All
action on the part of each member of the Icahn Group necessary for the execution
of this Agreement and the performance of each member of the Icahn Group’s
obligations hereunder has been taken or will be taken prior to the Settlement
Date. This Agreement constitutes the valid and binding obligation of each member
of the Icahn Group, enforceable against each member of the Icahn Group in
accordance with its terms.



--------------------------------------------------------------------------------

  (b) Each member of the Icahn Group has good, valid and marketable title to all
of the Shares listed opposite its name on Schedule A, free and clear of any and
all Encumbrances. The Icahn Group has the sole right to dispose or direct the
disposition of the Shares. “Encumbrance” shall mean any security interest,
claim, pledge, lien, charge, voting agreement, proxy, mortgage, conditional sale
agreement, title retention agreement, option, adverse claim of ownership or use,
any restriction on ownership, use, voting or transfer, or any other encumbrance
of any kind, character or description whatsoever.

 

  (c) No member of the Icahn Group is, as of the date hereof, and will not
become, a party to any agreement, arrangement or understanding which could
result in NUAN having any obligation or liability for any brokerage fees,
commissions, underwriting discounts or other similar fees or expenses relating
to the transactions contemplated by this Agreement. No payment made by NUAN to
the Icahn Group pursuant to this Agreement shall be subject to income tax
withholding under the U.S. federal income tax laws.

 

  (d) No member of the Icahn Group has voted, agreed to vote or granted any
proxy or entered into any other arrangement with respect to the Shares.

 

5. Representations and Warranties of NUAN. NUAN hereby represents and warrants
to the Icahn Group as follows:

 

  (a) NUAN has the full right, power and authority to enter into and perform its
obligations under this Agreement. All action on the part of NUAN necessary for
the execution of this Agreement and the performance of its obligations hereunder
has been taken or will be taken prior to the Settlement Date. This Agreement
constitutes the valid and binding obligation of NUAN, enforceable against NUAN
in accordance with its terms.

 

  (b) NUAN is not as of the date hereof, and will not become, a party to any
agreement, arrangement or understanding which could result in the Icahn Group
having any obligation or liability for any brokerage fees, commissions,
underwriting discounts or other similar fees or expenses relating to the
transactions contemplated by this Agreement.

 

2



--------------------------------------------------------------------------------

6. No member of the Icahn Group shall vote or grant any proxy or enter into any
other arrangement with respect to, the Shares after the date hereof.

 

7. David Schechter and Brett Icahn shall, and hereby do, resign as directors of
NUAN, effective as of the date hereof, and Sections 2 and 3 of the Nomination
and Standstill Agreement among the parties dated as of October 7, 2013 (the
“Nomination Agreement”) shall, effective as of the date hereof, terminate and
have no further force or effect. Notwithstanding such resignations and the
terminations of Section 2 and 3, the parties agree that Section 4.1 and the
other provisions of the Nomination Agreement shall continue in effect until
March 9, 2017, at which time the Nomination Agreement shall terminate and have
no further force or effect.

 

8. Each party agrees that any press release or SEC filings to be made in
connection with the transactions contemplated by this Agreement shall be subject
to the review and approval of the other parties hereto, such approval not to be
unreasonably withheld, conditioned or delayed.

 

9. The parties hereto shall be entitled to an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement exclusively in the federal or state courts of the
State of Delaware, in addition to any other remedy to which they are entitled at
law or in equity. Furthermore, each of the parties hereto (a) consents to submit
itself to the personal jurisdiction of the federal or state courts of the State
of Delaware in the event any dispute arises out of this Agreement or the
transaction contemplated by this Agreement, (b) agrees that it shall not attempt
to deny or defeat such personal jurisdiction by motion or other request for
leave from any such court, (c) agrees that it shall not bring any action
relating to this Agreement or the transactions contemplated by this Agreement in
any court other than the federal or state courts of the State of Delaware, and
each or the parties irrevocably waives the right to trial by jury, (d) agrees to
waive any bonding requirement under any applicable law, in the case any other
party seeks to enforce the terms by way of equitable relief, and (e) irrevocably
consents to service of process by a reputable overnight mail delivery service,
signature requested, to the address of such parties’ principal place of business
or as otherwise provided by applicable law. This Agreement shall be governed in
all respects, including without limitation validity, interpretation and effect,
by the laws of the State of Delaware applicable to contracts executed and to be
performed wholly within such state without giving effect to the choice of law
principles of such state.

[Signature Pages Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first written above.

 

NUANCE COMMUNICATIONS, INC. By:  

/s/ Daniel Tempesta

  Name:   Daniel Tempesta   Title:   Chief Financial Officer

[SIGNATURE PAGE TO NUAN STOCK PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

ICAHN PARTNERS MASTER FUND LP ICAHN PARTNERS LP   By:  

/s/ Keith Cozza

    Name:   Keith Cozza     Title:   Chief Operating Officer HIGH RIVER LIMITED
PARTNERSHIP   By:   Hopper Investments LLC, general partner   By:   Barberry
Corp., its sole member   By:  

/s/ Keith Cozza

    Name:   Keith Cozza     Title:   Secretary; Treasurer

Acknowledged and agreed as to Section 7:

 

/s/ David Schechter

DAVID SCHECHTER

/s/ Brett Icahn

BRETT ICAHN

 

HIGH RIVER LIMITED PARTNERSHIP

 

By: Hopper Investments LLC, general partner

By: Barberry Corp., its sole member

 

By:  

/s/ Keith Cozza

  Name: Keith Cozza   Title:   Secretary; Treasurer

 

[SIGNATURE PAGE TO NUAN STOCK PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

HOPPER INVESTMENTS LLC By:   Barberry Corp., its sole member By:  

/s/ Keith Cozza

  Name:   Keith Cozza   Title:   Secretary; Treasurer BARBERRY CORP. By:  

/s/ Keith Cozza

  Name:   Keith Cozza   Title:   Secretary; Treasurer ICAHN PARTNERS LP By:  

/s/ Keith Cozza

  Name:   Keith Cozza   Title:   Chief Operating Officer ICAHN PARTNERS MASTER
FUND LP By:  

/s/ Keith Cozza

  Name:   Keith Cozza   Title:   Chief Operating Officer ICAHN ENTERPRISES G.P.
INC. By:  

/s/ Keith Cozza

  Name:   Keith Cozza   Title:   Chief Executive Officer ICAHN ENTERPRISES
HOLDINGS L.P. By: Icahn Enterprises G.P. Inc., its general partner By:  

/s/ Keith Cozza

  Name:   Keith Cozza   Title:   Chief Executive Officer IPH GP LLC By:  

/s/ Keith Cozza

  Name:   Keith Cozza   Title:   Chief Operating Officer

 

[SIGNATURE PAGE TO NUAN STOCK PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

ICAHN CAPITAL LP By:  

/s/ Keith Cozza

  Name:   Keith Cozza   Title:   Chief Operating Officer ICAHN ONSHORE LP By:  

/s/ Keith Cozza

  Name:   Keith Cozza   Title:   Chief Operating Officer ICAHN OFFSHORE LP By:  

/s/ Keith Cozza

  Name:   Keith Cozza   Title:   Chief Operating Officer BECKTON CORP By:  

/s/ Keith Cozza

  Name:   Keith Cozza   Title:   Secretary

 

[SIGNATURE PAGE TO NUAN STOCK PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE A

 

Icahn Group Member

   Shares  

Icahn Partners LP

     12,743,517   

Icahn Partners Master Fund LP

     8,309,115   

High River Limited Partnership

     5,263,158   



--------------------------------------------------------------------------------

SCHEDULE B

5,263,158 Shares ($100,000,002, less applicable portion attributable to the
Note)

Bank of America

Account Name: High River Limited Partnership

12,743,517 Shares ($242,126,823, less applicable portion attributable to the
Note)

Bank of America

Account Name: Icahn Partners LP

8,309,115 Shares ($157,873,185, less applicable portion attributable to the
Note)

Bank of America

Account Name: Icahn Partners Master Fund LP



--------------------------------------------------------------------------------

SCHEDULE C

Form of Note

 

$125,000,002    Burlington, MA               

 

            , 2016            

Nuance Communications, Inc., a Delaware corporation (“Maker”) hereby promises to
pay to the order of Icahn Capital LP (as agent for Icahn Partners LP, Icahn
Partners Master Fund LP and High River Limited Partnership) (“Icahn”), its
successors and assigns, in lawful money of the United States of America, the
lesser of ONE HUNDRED TWENTY-FIVE MILLION TWO DOLLARS ($125,000,002.00) or the
principal balance outstanding under this Promissory Note, together with accrued
and unpaid interest thereon, at the rate or rates set forth below on
            , 2016 (the “Maturity Date”).

The unpaid principal amount of this Promissory Note shall bear interest at a
rate per annum equal to 2.63515% from and after the date hereof through the
Maturity Date, calculated on the basis of a 365 day year and the actual number
of days elapsed. If any interest is determined to be in excess of the then legal
maximum rate, then that portion of each interest payment representing an amount
in excess of the then legal maximum rate shall be deemed a payment of principal
and applied against the principal of the obligations evidenced by this
Promissory Note. If the date fixed for payment of this Promissory Note is a day
that is not a business day, then such payment shall be made on the next
succeeding business day with the same force and effect as though made on the
date fixed for such payment, and interest shall not accrue for the period after
the date originally fixed for payment.

This Promissory Note may be prepaid in whole or in part at any time, without
premium or penalty, upon one (1) business days’ notice to Icahn and interest
shall cease to accrue on any amounts repaid on the date of such repayment.

Maker hereby waives presentment, demand, notice of dishonor, protest, notice of
protest and all other demands, protests and notices in connection with the
execution, delivery, performance, collection and enforcement of this Promissory
Note.

This Promissory Note is being delivered in, is intended to be performed in,
shall be construed and interpreted in accordance with, and be governed by the
internal laws of, the State of New York, without regard to principles of
conflict of laws.

This Promissory Note may only be amended, modified or terminated by an agreement
in writing signed by the party to be charged.

(signature page follows)



--------------------------------------------------------------------------------

NUANCE COMMUNICATIONS, INC.   By:  

 

  Name:  

 

  Title:  

 